RESPONSE TO AMENDMENT

Claims 8-11 are pending in the application.  Claims 1-7 have been cancelled.
Amendments to the claims, filed October 22, 2021, have been entered in the above-identified application.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 9, the term “relatively inert” is a relative term which renders the claims indefinite. The term “relatively inert” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of prosecution, the Examiner has interpreted the limitation to mean “chemically inactive”.
Claims 10 and 11 are rejected based on their dependency on claim 8 and 9, respectively.


Claim Rejections - 35 USC § 103
Claim 8-11 is rejected under 35 U.S.C. 103 as being unpatentable over Calhoun (U.S. 5,589,246) in view of Kato (U.S. Pat. Pub. 2008/0193695) and Yanai (U.S. Pat. Pub. 2005/0202213).
Regarding claims 8-11, Calhoun discloses a heat activatable adhesive articles that can permit air to pass through (col. 11, lines 51-55) to prevent air entrapment or wrinkles (col. 1, lines 13-14).  Calhoun teaches an article (Abstract) comprising a polymeric carrier film (Col. 8, lines 23-25) and an exposed adhesive composition surface thereon (Col. 4, lines 7-10) with an inert, permanent particulate deposition on part of the said exposed adhesive composition surface (Col. 4, lines 10-11).  Calhoun additionally teaches the adhesive composition is comprised from the group including rubber, synthetic rubber, solvent rubber, silicone, or acrylic (Col. 10, lines 21-25).  Calhoun further teaches a layer of adhesive can be added on the exposed surface of the particulate in order to render the article repositionable (Col. 10, lines 52-54).  Thus, the particulate deposition would create better removability of adhesion from architectural glass.  Furthermore, the carrier film comprises a plurality of spaced-apart projections that have a small hole, e.g. perforated, in the top to allow air bleed, e.g. gas channels (col. 6, lines 45-50 and 55-60).
Calhoun fails to teach the carrier layer is a foam.
Kato disclose a pressure-sensitive adhesive sheet to which air entrapment and blistering can be prevented or eliminated (Paragraph [0001]).  Kato teaches that the base material, e.g. carrier layer, is not particulate limited so long as it is a material has gas-passing channels, such as, perforated polymer films and open cell polymer foams (Paragraphs [0085], [0087] and [0089]).  Therefore, because perforated polymer films and open cell polymer foams were art-
Calhoun in view of Kato fails to teach the plastic foam laminate is designed to reduce the heat transfer through architectural glass about 90% or greater.
Yanai teaches that plastic foams reduce heat transfer by means of the low thermal conductivity properties of their bulk and that the thermal resistance is proportional to the thickness of the material (Paragraph [0002]).
Therefore, the exact reduction of the heat transfer through architectural glass is deemed to be a result effective variable with regard to the thickness of the plastic foam laminate.  It would require routine experimentation to determine the optimum value of a result effective variable, such as 90% or greater, in the absence of a showing of criticality in the claimed range.  MPEP 2144.05 II B.  One of ordinary skill in the art would have been motivated by Yanai to vary the thickness of the plastic foam laminate of Calhoun in view of Kato in order to achieve the desired reduction in heat transfer.  
	
ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed October 22, 2021 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that Calhoun teaches a porous sheet structure to prevent air entrapment or wrinkles but the instant application does not require such porosity and wrinkles and air entrapment are not part of the instant application.  Applicant further argues that Calhoun teaches stacking of adhesives whereas the instant application doesn’t claim multi-stacked, consecutive layers of adhesive composition.

Applicant argues that the Calhoun’s particles must be modified (e.g. sublime, melt, collapse, shrink), thereby allowing the adhesive to contact the substrate but the instant specification specifies otherwise and that heating, shrinking, or collapsing particulate are not attributes of the present art.
However, whether Calhoun’s particles collapse or shrink, they are still permanent and inert, i.e. are chemically inactive, which is what is required in the claims.  The claims do not exclude the particles from being modified in other ways.  Therefore, Applicant’s arguments are deemed unpersuasive.
Applicant argues that Calhoun does not put particle deposition in his claims.
However, the prior art does not need to claim something in order to teach it.  The specification as a whole is looked to for the prior art’s teaching, not just its claims.  Therefore, Applicant’s arguments are deemed unpersuasive.
Applicant argues that Calhoun does not teach the permanent formation of adhesives becoming removable from glass by particulate deposition and that, in fact, Calhoun’s adhesives list teaches again the instant art because neither water based adhesives like latexes nor melt-coatables are acceptable in the instant specification.
However, Calhoun teaches the claimed adhesive composition which is comprised from the group including rubber, synthetic rubber, solvent rubber, silicone, or acrylic (Col. 10, lines 21-25).  There are no other limitations in the instant claims in regards to the adhesive 
Applicant argues that Calhoun teaches away from using the adhesive on architectural glass and being removable from architectural glass because Calhoun teaches utilizing its adhesive in different application.
However, there is nothing in Calhoun that teaches away from the adhesive being removable from architectural glass nor does Calhoun prohibit the adhesive from being used on architectural glass.  Therefore, Applicant’s arguments are deemed unpersuasive.
Applicant argues that when combined with Kato, their polymer film/foam adhesives do not include “removable” adhesives because Kato’s film/foam requires holes or perforations for uncured adhesive composition to form on the film/foam whereas the instant specification uses adhesive layers that are fully cured.  Applicant additionally argues that the combination of Calhoun in view of Kato does not render the claims obvious because this combination teaches away from a dry based plastic foam laminate which has no such curing liability or holes through the adhesive layer.
However, Kato is not relied upon to teach the adhesive but rather the carrier layer being foam.  Additionally, the instant claims do not include limitations requiring a “dry based” plastic foam laminate nor do the instant claims require that there are no holes through the adhesive layer.  Therefore, Applicant’s arguments are deemed unpersuasive.
Applicant argues that Yanai does not choose singularly, a plastic foam laminate for architectural glass as the preferred material, but refers to it as just another insulation material and Yanai cannot be added to the 103 rejection because insulating architectural glass is not in his specification and 90% or greater insulation value is not there either.
Paragraph [0002]).  Therefore, the exact reduction of the heat transfer through architectural glass is deemed to be a result effective variable with regard to the thickness of the plastic foam laminate.  It would require routine experimentation to determine the optimum value of a result effective variable, such as 90% or greater, in the absence of a showing of criticality in the claimed range.  MPEP 2144.05 II B.  One of ordinary skill in the art would have been motivated by Yanai to vary the thickness of the plastic foam laminate of Calhoun in view of Kato in order to achieve the desired reduction in heat transfer.  Furthermore, Applicant has not provided any arguments relevant to the result effective rejection nor has Applicant shown criticality in the claimed range.  As such, Applicant’s arguments are deemed unpersuasive.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        


/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
February 3, 2022